DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 	Claims 1 and 14 are amended.  Claims 1-15 and 17-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation of a polymer resin (D) that is not polylactic acid in an amount relative to the resin composition of 0 to 20 mass% is not supported by the written description.  There is support in the written description for a polyester resin that is 
Regarding claims 2-15 and 17-19, these claims depend from a rejected base claim and since they contain all of the limitations of the base claim, they are also rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa et al. (JP 2008-133445) in view of Steinke et al. (US 2011/0178196).  For convenience, the citations below are taken from an English language machine translation included previously.
Regarding claims 1-6, 8, 9, 14 and 15, Kumazawa et al. teaches a resin composition comprising a polylactic acid resin (component D), a polymethyl methacrylate resin (component B), a cellulose acetate propionate (component A), and an acrylic copolymer containing a glycidyl group (component C) (¶145; Table 4, Examples 20-22 and 24).  Kumazawa et al. teaches that the composition contains the polylactic acid resin and the methacrylic resin in a mass ratio of 70/30 to 10/90 (¶29) and that the composition includes the total amount of the polylactic acid resin and the methacrylic resin to the amount of the cellulose acetate propionate in a mass ratio of 70/30 to 
Kumazawa et al. does not teach using any other resin for component D other than a polylactic acid resin.  However, Steinke et al. teaches a biodegradable polymer mixture used for injection molded articles that have good transparency contain a biodegradable component such as polylactic acid or polyhydroxyalkanoates (Abstract; ¶78, 104).  Kumazawa et al. and Steinke et al. are analogous art because they are from the same field of endeavor, namely that of polymer mixture compositions containing a biodegradable component used for injection molded articles.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to substitute a polyhydroxyalkanoate, as taught by Steinke et al., for the polylactic acid in the composition, as taught by Kumazawa et al., and would have been motivated to do so because polyhydroxyalkanoates and polylactic acid are art recognized equivalents used for the same purpose in serving as a biodegradable component in bidegradable polymer mixtures used for injection molded articles and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other.  MPEP 2144.06 II.
Regarding claim 7, Kumazawa et al. teaches the composition of claim 1 as set forth above.  Kumazawa et al. also teaches that the polymethyl methacrylate resin has a weight average molecular weight of from 50,000 to 450,000 (¶19).  Kumazawa et al. does not teach that the weight average molecular weight of the polymethyl methacrylate resin is 48,000 or less.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a polymethyl methacrylate resin with a weight average molecular weight of 48,000 or less, and would have been motivated to do so by a reasonable expectation of success that a resin composition containing the PMMA resin with a 
Regarding claim 10, Kumazawa et al. teaches a ratio of the mass of component A to a total mass of components A, B, and C is 0.56 in Example 20 (calculated by Examiner; Table 4, Example 20).   
Regarding claim 11, Kumazawa et al. teaches a ratio of the mass of component B to a total mass of components A, B, and C is 0.42 in Example 20 (calculated by Examiner; Table 4, Example 20).
Regarding claim 12, Kumazawa et al. teaches that component C is present in the composition in from 0.01 to 30 parts by weight (¶90).
Regarding claim 13, Kumazawa et al. teaches that the cellulose ester compound is present in the resin composition in 50% by mass or more (Table 1, Example 7).
Regarding claims 17 and 19, Kumazawa et al. teaches that the resin composition is used to make molded articles through injection molding (¶127).
Regarding claim 18, Kumazawa et al. teaches a haze value of 6% at a thickness of 1mm and of 10% at a thickness of 3mm (Table 4, Example 20).  Therefore, a haze value at 2mm thickness should be between 6 and 10%.

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not have substituted the polyhydroxyalkanoate (PHA) as taught by Steinke et al. for the polylactic acid (PLA) in Kumazawa et al. because PHAs in general have a lower glass transition temperature than PLA and Kumazawa et al. teaches away from using a component with a lower glass transition temperature.  This argument is unpersuasive.  The discussion of the glass transition temperature of the PLA in Kumazawa et al. is in the background section and that section says that PLA is typically problematic but that by blending with other resins the problems can be mitigated.  As stated in the MPEP, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123.  In this case, Kumazawa et al. does not criticize, discredit, or discourage the use of PHA instead of PLA nor does it state that only particular glass transition temperature resins are to be used in the composition.  Therefore, this argument is unpersuasive.
Applicant argues that Steinke et al. prefers the use of PLA over PHA and therefore, one would not see them as equivalents or use PHA in place of PLA.  This argument is unpersuasive.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  In this case, Steinke et al. does teach PLA and PHA as equivalents for use as a biodegradable component in bidegradable polymer mixtures used for injection molded articles.  While one may be preferable, the use of either of them is disclosed and is taught as suitable for use.  Therefore, they are equivalents and may be substituted one for the other in compositions used for similar purposes.  
Applicant argues that even if one would substitute PHA for PLA in the Kumazawa et al. reference, the claimed amount would still not be taught.  This argument is unpersuasive.  As discussed above in the rejection, Kumazawa et al. teaches much broader ranges for its components than just those used within the examples.  Again, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  The claimed amount is taught by Kumazawa et al. as discussed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767